DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12, drawn to “An arrangement for processing workpieces”) in the reply filed on 1/12/2022 was previously acknowledged.
Claims 13-17 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.  Please note that claims 18-22, which were newly presented in the claim set filed on 3/21/2022, correspond to elected Invention I.  Similarly, claims 23-25, which were newly presented in the claim set filed on 9/15/2022, correspond to elected Invention I.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (Switzerland 00383/19) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216.  For at least this reason, the effective filing date of the claimed invention is 3/9/2020.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention under 112(a), the foreign priority date of 3/25/2019 would become the effective filing date of the claimed invention.  
That being said, Schutz et al. (WIPO Publication No. WO 2019/091674 A1), which Examiner has utilized in the art rejection (please see below), has a publication date of 5/16/2019.  Given that 5/16/2019 is prior to the effective filing date of the present application (which is currently 3/9/2020), Schutz et al. is currently available to Examiner as prior art under 35 U.S.C. 102(a)(1) (and also 35 U.S.C. 103).  Even if Applicant were to perfect priority though, Schutz et al. would remain available under 35 U.S.C. 102(a)(2) (and also 35 U.S.C. 103), as Schutz et al. has an effectively filed date of 11/10/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 2 is objected to because of the following informalities:  On line 3 of the claim, the “-” between “tools” and “wherein” should be deleted.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 3 of the claim, “it” should be changed to “the driverless base frame”.  Also on line 3 of the claim, “such” should be inserted after “a docking point”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 4 of the claim, “tools” should be inserted after “processing”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On line 14 of the claim, “a processing tool” should be changed to “a given processing tool of the processing tools”.  On line 16 of the claim, “a processing tool” should be changed to “[[a]] the given processing tool of the processing tools”.  On line 18 of the claim, “the processing tool” should be changed to “the given processing tool of the processing tools”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 24 set forth, “the mechanical positioning aid.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which mechanical positioning aid of the “one or more mechanical positioning aids” of claim 23 that “the mechanical positioning aid” of claim 24 is intended to reference.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirone (WIPO Publication No. WO/2019053900 A1).  
Please note that Shirone was cited on the PTO-892 mailed on 2/16/2022.  Please also note that an EPO Machine Translation of Shirone has been provided with this action.  
Claim 1:  Figure 1 of Shirone shows an arrangement for processing workpieces (W), the arrangement comprising four processing machines (11, 11, 31, 31).  Please note that two of the four processing machines (11, 11, 31, 31) are assigned reference character 11.  Noting this, the upper one of the two processing machines (11, 11) that has reference character 11 assigned thereto in Figure 1 will hereinafter be referred to as “the at least one processing machine (11).”  
Figure 1 of Shirone further shows a machine magazine (15) being assigned to the at least one processing machine (11), the machine magazine (15) providing for accommodation of processing tools (63+73).  Please be advised that an exemplary processing tool (63+73) can be seen within Figure 3a of Shirone.  
The arrangement further comprises a driverless base frame (51), noting that the driverless base frame (51) constitutes such, as it is self-propelled robot that does not have a driver but includes an automated guided vehicle (53) [EPO Machine Translation, paragraph 0017].  It is noted that Figure 1 also shows a robot (55), which is arranged on the driverless base frame (51) of Shirone, and has a gripper (57) attached thereto.  In use, by means of the robot (55), processing tools (63+73) can be supplied to and removed from the machine magazine (15) [EPO Machine Translation, paragraph 0028].
The arrangement further comprises a central tool magazine (61) for the processing tools (63+73).  The central tool magazine (61) is arranged in such a way that the robot (55) of the driverless base frame (51) can remove and transfer the processing tools (63+73) directly from/to the central tool magazine (61) [EPO Machine Translation, paragraph 0021].
Next, the driverless base frame (51) is provided with a carrier (59) that is adapted to accommodate the processing tools (63+73) [EPO Machine Translation, paragraphs 0021, 0028], as well as electrode holders (93) [EPO Machine Translation, paragraph 0026], and pallets (23) together workpieces (W) [EPO Machine Translation, paragraph 0027].  Since the carrier (59) accommodates the processing tools (63+73), said carrier (59) is a temporary magazine for accommodating the processing tools (63+73).  Alternatively, the means for storing the processing tools (63+73) within the carrier (59) constitutes a temporary magazine for accommodating the processing tools (63+73).  Lastly, Figure 1 of Shirone shows the carrier (59) being provided “separate from” the robot (55).  Note how the carrier (59) and robot (55) are disposed on opposite ends of the driverless base frame (51) in Figure 1.  As such, the temporary magazine (whether that be considered to be the carrier (59) as a whole or just the portion of the carrier (59) that accommodates the processing tools (63+73) therein) is provided “separate from” Shirone’s robot (55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Chen et al. (China Pub. No. CN 109333130 A).
Please note that Chen et al. was cited on the PTO-892 mailed on 3/9/2020.  It is also noted that an EPO Machine Translation of Chen et al., which Examiner relies upon below, was furnished with the Non-Final Rejection mailed on 2/16/2022.
Claim 2:  Shirone does not provide disclosure upon the temporary magazine of the driverless base frame (51) being “designed to accommodate at least three processing tools wherein the temporary magazine is designed in such a way that each of the processing tools may be accommodated therein in a positionally defined way.”
	Figures 1-3 of Chen et al. though, show a driverless base frame (1) that is provided with a temporary magazine for accommodating processing tools.  As can best be seen in Figure 2, the temporary magazine has multiple levels.  As can be seen in annotated Figure 2 (see below), horizontally extending strips are arranged in each level, and said horizontally extending strips are provided with mechanically designed positioning aids in the form of tool claws (6) for the processing tools.  As there are nineteen tool claws (19), the temporary magazine is designed to accommodate nineteen processing tools (and thus at least three processing tools).  As a result of these tool claws (6), each of the processing tools is accommodated in the temporary magazine in a positionally defined way.  Figure 3 of Chen, for example, shows the processing tools being accommodated in a positionally defined way such that the longitudinal axis of each tool extends from left-to-right/right-to-left from the perspective of Figure 3.  

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temporary magazine of Chen et al. for the temporary magazine of Shirone, as this is a substitution of one known temporary magazine mounted/provided on a driverless base frame for another, in order to obtain the predictable result of Chen et al.’s temporary magazine being mounted/provided on the driverless base frame (51) of Shirone, and accommodating in the positioning aids thereof processing tools (63+73), which can be transferred between the machine magazine (15) and the central tool magazine (61) by the robot (55) and the driverless base frame (51).  
Please note that in the rejection of independent claim 1, upon which dependent claim 2 directly depends, two interpretations of the temporary magazine were given by Examiner.  In a first of the two interpretations, Examiner stated that “said carrier (59) is a temporary magazine for accommodating the processing tools (63+73).”  In a second of the two interpretations, , which is alternative to the first of the two interpretations, Examiner stated that “the means for storing the processing tools (63+73) within the carrier (59) constitutes a temporary magazine for accommodating the processing tools (63+73).”  
Noting the above, with respect to the first interpretation and the above substitution, in substituting the temporary magazine of Chen et al. for the temporary magazine of Shirone, the temporary magazine of Chen et al. is replacing the carrier (59) of Shirone.  With respect to the alternative second interpretation and the above substitution, in substituting the temporary magazine of Chen et al. for the temporary magazine of Shirone, said temporary magazine is replacing the means for storing the processing tools (63+73) within the carrier (59).

Claim 18:  As can be seen above in the rejection of claim 2, upon which claim 18 directly depends, the temporary magazine of Chen et al. was substituted for the temporary magazine of Shirone.  Noting this, the temporary magazine of Chen et al., which is mounted/provided on the driverless base frame (51) of Shirone, is designed to accommodate nineteen processing tools, since it has nineteen tool claws (19).  Thus, the temporary magazine of the driverless base frame (51) is 
“designed to accommodate at least ten processing tools.”

Claim 23:  Figure 1 of Shirone shows an arrangement for processing workpieces (W), the arrangement comprising four processing machines (11, 11, 31, 31).  Please note that two of the four processing machines (11, 11, 31, 31) are assigned reference character 11.  Noting this, the upper one of the two processing machines (11, 11) that has reference character 11 assigned thereto in Figure 1 will hereinafter be referred to as “the at least one processing machine (11).”  
Figure 1 of Shirone further shows a machine magazine (15) being assigned to the at least one processing machine (11), the machine magazine (15) providing for accommodation of processing tools (63+73).  Please be advised that an exemplary processing tool (63+73) can be seen within Figure 3a of Shirone.  
The arrangement further comprises a central tool magazine (61) that is disposed separate from the at least one processing machine (11), the central tool magazine (61) being configured to store a plurality of said processing tools (63+73) [EPO Machine Translation, paragraph 0021].
The arrangement also has a driverless automated guided vehicle (51).  The driverless automated guided vehicle (51) constitutes such, as it is self-propelled robot that does not have a driver but includes an automated guided vehicle (53) [EPO Machine Translation, paragraph 0017].  It is noted that the driverless automated guided vehicle (51) is configured and operable to travel between positions adjacent said machine magazine (15) and said central tool magazine (61) [EPO Machine Translation, paragraph 0028].  
The driverless automated guided vehicle (51) supports thereon a carrier (59) adapted to accommodate the processing tools (63+73) [EPO Machine Translation, paragraphs 0021, 0028], as well as electrode holders (93) [EPO Machine Translation, paragraph 0026], and pallets (23) together workpieces (W) [EPO Machine Translation, paragraph 0027].  Since the carrier (59) accommodates processing tools (63+73), for example, the carrier (59) is a temporary magazine.  Alternatively, the means for storing the processing tools (63+73) within the carrier (59) constitutes a temporary magazine, for example.  
It is noted that Figure 1 of Shirone also shows a robot (55), which is arranged on the driverless automated guided vehicle (51) of Shirone, and has a gripper (57) attached thereto.  
Figure 1 of Shirone further shows the carrier (59) being provided “separate from” the robot (55).  Note how the carrier (59) and robot (55) are disposed on opposite ends of the driverless automated guided vehicle (51) in Figure 1.  Thus, the temporary magazine (whether it is considered to be the carrier (59) as a whole or just the portion of the carrier (59) that accommodates the processing tools (63+73) therein) is provided “separate from” the robot (55).
During operation, by means of the robot (55), processing tools (63+73) can be supplied to and removed from the machine magazine (15) of the at least one processing machine (11).  Likewise, by means of the robot (55), processing tools (63+73) can be supplied to and removed from the central tool magazine (61) [EPO Machine Translation, paragraph 0028].  As such, the robot (55) is configured and arranged to directly transfer a given processing tool (63+73) to and from the machine magazine (15) when the driverless automated guided vehicle (51) is adjacent said machine magazine (15) and is further configured and arranged to directly transfer the given processing tool (63+73) to and from the central tool magazine (61) when the driverless automated guided vehicle (51) is adjacent said central tool magazine (61).
Shirone does not provide disclosure upon the temporary magazine of the driverless automated guided vehicle (51) being “including multiple levels with one or more mechanical positioning aids at each of said multiple levels, each of the one or more mechanical positioning aids configured to support one or more of the plurality of said processing tools in a defined position and alignment during movement of the AGV.”  
	Figures 1-3 of Chen et al. though, show a driverless automated guided vehicle (1) that is provided with a temporary magazine for accommodating processing tools.  As can best be seen in Figure 2, the temporary magazine has multiple levels.  As can be seen in annotated Figure 2 (next page), horizontally extending strips are arranged in each level, and said horizontally extending strips are provided with mechanically designed positioning aids in the form of tool claws (6) for the processing tools.  Thus, there are one or more positioning aids at each of said multiple levels.  As there are nineteen tool claws (19), the temporary magazine is designed to accommodate nineteen processing tools.  As a result of these tool claws (6), each of the processing tools is accommodated in the temporary magazine in a positionally defined way.  Figure 3 of Chen, for example, shows the processing tools being accommodated in a positionally defined way such that the longitudinal axis of each tool extends from left-to-right/right-to-left from the perspective of Figure 3.  

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temporary magazine of Chen et al. for the temporary magazine of Shirone, as this is a substitution of one known temporary magazine mounted/supported on a driverless automated guided vehicle for another, in order to obtain the predictable result of Chen et al.’s temporary magazine being mounted/supported on the driverless automated guided vehicle (51) of Shirone, and accommodating in the positioning aids thereof processing tools (63+73), which can be transferred between the machine magazine (15) and the central tool magazine (61) by the robot (55) and the driverless guided vehicle (51).  
Please note that previously in the rejection of claim 23 (see above), two interpretations of the temporary magazine were given by Examiner.  In a first of the two interpretations, Examiner stated that “said carrier (59) is a temporary magazine for accommodating the processing tools (63+73).”  In a second of the two interpretations, which is alternative to the first of the two interpretations, Examiner stated that “the means for storing the processing tools (63+73) within the carrier (59) constitutes a temporary magazine for accommodating the processing tools (63+73).”  
Noting the above, with respect to the first interpretation and the above substitution, in substituting the temporary magazine of Chen et al. for the temporary magazine of Shirone, the temporary magazine of Chen et al. is replacing the carrier (59) of Shirone.  With respect to the alternative second interpretation and the above substitution, in substituting the temporary magazine of Chen et al. for the temporary magazine of Shirone, said temporary magazine is replacing the means for storing the processing tools (63+73) within the carrier (59).  Based on the foregoing, the driverless automated guided vehicle (51) of Shirone supports thereon the temporary magazine of Chen et al., said temporary magazine “including multiple levels with one or more mechanical positioning aids at each of said multiple levels, each of the one or more mechanical positioning aids configured to support one or more of the plurality of said processing tools in a defined position and alignment during movement of the AGV.”  
Lastly, the robot (55) of Shirone is configured and arranged to directly transfer the given processing tool (63+73) to and from one of the multiple levels of the temporary magazine of the driverless automated guided vehicle (51).  This will now be explained.  The robot (55) is “configured” to do so, noting that said robot (55) of the floor-bound driverless automated guided vehicle (51) is able to reach multiple levels of the central tool magazine (61) (please see Figure 1 of Shirone which shows two/multiple levels of the central tool magazine (61) therein) and directly transfer the given processing tool (63+73) to and from one of the two/multiple levels of the central tool magazine (61).  Since the robot (55) is configured to reach multiple levels of the central tool magazine (61) for the direct transfer of processing tools, it follows that the robot (55) is also configured to reach multiple levels in the temporary magazine that corresponds thereto.  The robot (55) is also “arranged” to, for example, directly transfer the given processing tool (63+73) to and from one of the multiple levels of the temporary magazine of the driverless automated guided vehicle (51).  This is because the robot (55) is arranged such that the robot (55) could transfer processing tools (63+73) to and from the original carrier (59) of the driverless automated guided vehicle (51), noting that the original carrier (59) was supported on the driverless automated guided vehicle (51) such that it (59) was disposed adjacent the robot (55), and further noting that the temporary magazine of Chen et al. is now disposed in this location as a result of the above substitution in which the temporary magazine of Chen et al. was substituted for the temporary magazine of Shirone.

Claim 24:  As can be seen above in the rejection of claim 23, upon which claim 24 directly depends, the temporary magazine of Chen et al. was substituted for the temporary magazine of Shirone.  Noting this, the temporary magazine of Chen et al., which is mounted/provided on the driverless automated guided vehicle (51) of Shirone, includes horizontally extending strips at each of said multiple levels that are configured to support the processing tools (63+73).  Annotated Figure 2 of Chen et al. has once again been provided.  (See next page).  As can be seen therein, the horizontally extending strips are arranged in each level, and said horizontally extending strips are provided with mechanically designed positioning aids in the form of tool claws (6) for supporting processing tools, e.g. processing tools (63+73).  

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Ireland (U.S. PG Pub. No. 2014/0203764 A1).
Please note that Ireland was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 4:  Shirone does not provide disclosure upon the driverless base frame (51) being “provided with an electromechanical interface by means of which it is dockable at a docking point that the driverless base frame is positioned and/or supplied with power.”  
	Figure 1 of Ireland though, shows a driverless base frame (4) and a docking station (6).  As can be seen in Figure 2 of Ireland, the underside of the driverless base frame (4) is provided with an electromechanical interface (28, 30) by means of which the driverless base frame (4) is dockable at a docking point (8) of the docking station (6).  Note that the docking point (8) is an electrical contact means (8) that interfaces with the electromechanical interface (28, 30).  Noting this, when the electrical contact means (8) and electromechanical interface (28, 30) interface with one another, charging energy is provided to an internal battery pack/accumulator of the driverless base frame (4).  Thus, by means of the electromechanical interface (28, 30) thereof, the driverless base frame (4) is dockable at the docking point (8) and is supplied with power to its internal battery pack/accumulator.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Shirone with the docking station (6) of Ireland and to have provided the driverless base frame (51) of Shirone with the internal battery pack/accumulator and electromechanical interface (28, 30) of Ireland, so as to enable the driverless base frame (51) of Shirone to be dockable such that it (51) can receive power at the docking station (6) thereby enabling the driverless base frame (51) to run and recharge as is convenient.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1).
Please note that Mannefred was previously cited on the PTO-892 mailed on 7/5/2022.
Claim 5:  Shirone does not provide disclosure upon the driverless base frame (51) being “driven by an electric drive and is provided with at least one accumulator for power supply for the electric drive and/or the robot, wherein the accumulator is chargeable at a docking point.”  	Figures 1 and 2 of Mannefred though, show a driverless base frame (14) comprising two front wheels (18) and two rear wheels (20).  Figure 3 shows the driverless base frame (14) as further comprising two electric propulsion motors (24), each of which is an electric drive.  Per Mannefred, each of the rear wheels (20) is connected to a respective one of the electric propulsion motors (24).  This allows for driving the rear wheels (20) [paragraph 0032] and the driverless base frame (14) as a whole.  Thus, the driverless base frame (14) of Mannefred is “driven by an electric drive.”  Figure 3 further shows the driverless base frame (14) as further having an accumulator (40) in the form of a rechargeable battery.  It is advised that the electric propulsion motors/electric drives (24) are powered by the accumulator (40) [paragraph 0036].  Also, as was just noted by Examiner, the accumulator (40) is rechargeable.  Please be advised that the accumulator (40) is rechargeable at a docking point (16), which can be seen in Figure 1 of Mannefred, noting that the driverless base frame (14) can dock with the docking point (16) when the charge of the accumulator (40) is running low [paragraph 0036].  As such, the driverless base frame (14) of Mannefred is “provided with at least one accumulator for power supply for the electric drive,” wherein “the accumulator is chargeable at a docking point.”  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Shirone with the docking point (16) of Mannefred and to have provided the driverless base frame (51) of Shirone with the accumulator (40) and the electric propulsion motors/electric drives (24) of Mannefred, so as to enable the driverless base frame (51) of Shirone to be dockable such that the newly-provided accumulator (40) thereof can receive power at the docking point (16) thereby enabling the driverless base frame (51) to be driven and recharged for further driving.  
In making the above modification, each rear wheel of the driverless base frame (51) will be provided with a respective electric propulsion motor/electric drive (24) of Mannefred as per the disclosure of Mannefred.  Thus, the modified driverless base frame (51) of Shirone will be driven by the electric propulsion motors/electric drives (24).  Also, in making the above modification, the modified driverless base frame (51) of Shirone will be provided with the accumulator (40) of Mannefred for power supply for the electric propulsion motors/electric drives (24), noting that the accumulator (40) is chargeable at the docking point (16).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1), and further in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2).
Note that D'Andrea et al. was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 6:  Shirone doesn’t provide disclosure upon the at least one processing machine (11) and/or the central tool magazine (61) being “provided with a docking point.”
	Figure 4A of D'Andrea et al.; however, shows therein each of a magazine (30) and driverless base frame (20).  Figure 4A further shows the magazine (30) as comprising a docking surface (350) on which a docking point (360) is mounted.  Thus, D'Andrea et al. discloses the magazine (30) being “provided with a docking point [360].”  
Figure 4A of D'Andrea et al. also shows therein a fiducial mark (50a) being disposed adjacent the docking point (360).  With respect to the driverless base frame (20), it comprises a docking head (110) which in turn has a holder sensor (150), representing one or more sensors.  
Note that in addition to said holder sensor (150), a position sensor (140), representing one or more sensor, is provided on the driverless base frame (20).  According to D'Andrea et al., the position sensor(s) (140) may include a camera and suitable image and/or video processing components, to allow said position sensor(s) (140) to detect fiducial marks, e.g. mark 50a, within the field of view of the camera.  (The position sensor(s) are also described by D'Andrea et al. as optical sensors in at least column 10, line 22).  As a result, the position sensor(s) (140) may utilize the fiducial marks to maintain an accurate indication of the location of the driverless base frame (20) [column 7, lines 30-46].  As to the holder sensor(s) (150), it represents one or more sensors, detectors, or other components suitable for detecting the magazine (30) and/or determining, in any appropriate manner, the location of the magazine (30) as an absolute location or as a position relative to the driverless base frame (20) [column 7, lines 47-51].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each magazine (61, 81, 91, 15, 35) (which includes the central tool magazine (61) and the machine magazine (15) that is assigned to the at least one processing machine (11)) of Shirone with a docking point (360) of D'Andrea et al. and to have provided the driverless base frame (51) of Shirone with the position sensor(s) (140) and the docking head (110) with detector sensor(s) (150) of D'Andrea et al., so as to provide the advantage of detecting each magazine (61, 81, 91, 15, 35) and/or determining an actual position of the driverless base frame (51) of Shirone with respect to each magazine (61, 81, 91, 15, 35) of Shirone (including the machine magazine (15) and central tool magazine (61), for example).  
Note that in making the above modification, the arrangement of Shirone will further be provided with a plurality of fiducial marks (50a) of D'Andrea et al. so as that the position sensor(s) (140) of the modified driverless base frame (51) can utilize the fiducial marks (50a) to maintain an accurate indication of the location of the driverless base frame (51).  Be advised that in accordance with the disclosure of D'Andrea et al., said fiducial marks (50a) will be disposed opposite the newly provided docking points (360) of the modified arrangement.  Thus, in making this modification, the at least one processing machine (11) (via the machine magazine (15) thereof) and central tool magazine (61) will be provided with a respective docking point (360).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2).
Claim 7:  Figure 1 of Shirone shows an arrangement for processing workpieces (W), the arrangement comprising four processing machines (11, 11, 31, 31).  Please note that two of the four processing machines (11, 11, 31, 31) are assigned reference character 11.  Noting this, the upper one of the two processing machines (11, 11) that has reference character 11 assigned thereto in Figure 1 will hereinafter be referred to as “the at least one processing machine (11).”  
Figure 1 of Shirone further shows a machine magazine (15) being assigned to the at least one processing machine (11), the machine magazine (15) providing for accommodation of processing tools (63+73).  Please be advised that an exemplary processing tool (63+73) can be seen within Figure 3a of Shirone.  
The arrangement further comprises a driverless base frame (51), noting that the driverless base frame (51) constitutes such, as it is self-propelled robot that does not have a driver but includes an automated guided vehicle (53) [EPO Machine Translation, paragraph 0017].  It is noted that Figure 1 also shows a robot (55), which is arranged on the driverless base frame (51) of Shirone, and has a gripper (57) attached thereto.  In use, by means of the robot (55), processing tools (63+73) can be supplied to and removed from the machine magazine (15) [EPO Machine Translation, paragraph 0028].
The arrangement further comprises a central tool magazine (61) for the processing tools (63+73).  The central tool magazine (61) is arranged in such a way that the robot (55) of the driverless base frame (51) can remove and transfer the processing tools (63+73) directly from/to the central tool magazine (61) [EPO Machine Translation, paragraph 0021].
Next, the driverless base frame (51) is provided with a carrier (59) that is adapted to accommodate the processing tools (63+73) [EPO Machine Translation, paragraphs 0021, 0028], as well as electrode holders (93) [EPO Machine Translation, paragraph 0026], and pallets (23) together workpieces (W) [EPO Machine Translation, paragraph 0027].  Since the carrier (59) accommodates the processing tools (63+73), said carrier (59) is a temporary magazine for accommodating the processing tools (63+73).  Alternatively, the means for storing the processing tools (63+73) within the carrier (59) constitutes a temporary magazine for accommodating the processing tools (63+73).  Lastly, Figure 1 of Shirone shows the carrier (59) being provided “separate from” the robot (55).  Note how the carrier (59) and robot (55) are disposed on opposite ends of the driverless base frame (51) in Figure 1.  As such, the temporary magazine (whether that be considered to be the carrier (59) as a whole or just the portion of the carrier (59) that accommodates the processing tools (63+73) therein) is provided “separate from” Shirone’s robot (55).
Shirone though, doesn’t disclose the at least one processing machine (11) and/or the central tool magazine (61) being “provided with a docking point for the driverless base frame.”  Shirone also doesn’t disclose the arrangement further comprising “means for detecting an actual position of the driverless base frame and/or the robot with respect to the processing machine and/or the central tool magazine after the docking of the driverless base frame at the docking point.”
Please note the following.  As stated above under the “Claims Interpretation” section of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “means for detecting an actual position of the driverless base frame and/or the robot with respect to the processing machine and/or the central tool magazine after the docking of the driverless base frame at the docking point” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the “means for detecting…” is interpreted as comprising sensors in accordance with page 16, line 22 of the specification, as well as equivalents thereof.  
	Figure 4A of D'Andrea et al.; however, shows therein each of a magazine (30) and driverless base frame (20).  Figure 4A further shows the magazine (30) as comprising a docking surface (350) on which a docking point (360) is mounted.  Thus, D'Andrea et al. discloses the magazine (30) as being “provided with a docking point [360] for the driverless base frame [20]”  
Figure 4A of D'Andrea et al. also shows therein a fiducial mark (50a) being disposed adjacent the docking point (360).  With respect to the driverless base frame (20), it comprises a docking head (110) which in turn has a holder sensor (150), representing one or more sensors.  
Note that in addition to said holder sensor(s) (150), a position sensor (140), representing one or more sensors, is provided on the driverless base frame (20).  According to D'Andrea et al., the position sensor(s) (140) may include a camera and suitable image and/or video processing components, to allow said position sensor(s) (140) to detect fiducial marks, e.g. mark 50a, within the field of view of the camera.  (The position sensor(s) are also described by D'Andrea et al. as optical sensors in at least column 10, line 22).  As a result, the position sensor(s) (140) may utilize the fiducial marks to maintain an accurate indication of the location of the driverless base frame (20) [column 7, lines 30-46].  As to the holder sensor(s) (150), it represents one or more sensors, detectors, or other components suitable for detecting the magazine (30) and/or determining, in any appropriate manner, the location of the magazine (30) as an absolute location or as a position relative to the driverless base frame (20) [column 7, lines 47-51].  
Be advised that the position sensor(s) (140) are capable of detecting a fiducial mark (50a) before docking of the driverless base frame (20) (see Figure 4B in which the fiducial mark (50a) is detecting by the position sensor(s) (140) prior to docking), and again, should it be desired, after docking has occurred.  In order to show this capability of detecting a fiducial mark (50a) after docking has occurred, Examiner directs attention to Figures 4G-4H of D'Andrea et al.  Per D'Andrea et al., after aligning with a fiducial mark (50a), the driverless base frame (20) undocks [column 12, lines 65-66 of D'Andrea et al.].  (This is what is being shown between Figure 4G and Figure 4H).  This shows that the driverless base frame’s (20) position sensor(s) (140) are able to detect a fiducial mark (50a) after docking of the driverless base frame (20) has occurred).
Noting this, when the position sensor(s) (140) detect the fiducial mark (50a), the actual position of the driverless base frame (20) with respect to the magazine (30) is detectable, noting that the fiducial mark (50a) is disposed adjacent to the docking point (360) of the magazine (30).  Thus, D'Andrea et al. discloses means for detecting an actual position of the driverless base frame (20) with respect to the magazine (30) after the docking of the driverless base frame (20), wherein the means for detecting an actual position of the driverless base frame (20) comprises sensors in the form of the position sensor(s) (140).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each magazine (61, 81, 91, 15, 35) (which includes the central tool magazine (61) and the machine magazine (15) that is assigned to the at least one processing machine (11)) of Shirone with a docking point (360) of D'Andrea et al. and to have provided the driverless base frame (51) of Shirone with the position sensor(s) (140) and the docking head (110) with detector sensor(s) (150) of D'Andrea et al., so as to provide the advantage of detecting each magazine (61, 81, 91, 15, 35) and/or determining an actual position of the driverless base frame (51) of Shirone with respect to each magazine (61, 81, 91, 15, 35) of Shirone (including the machine magazine (15) and central tool magazine (61), for example).  
Note that in making the above modification, the arrangement of Shirone will further be provided with a plurality of fiducial marks (50a) of D'Andrea et al. so as that the position sensor(s) (140) of the modified driverless base frame (51) can utilize the fiducial marks (50a) to maintain an accurate indication of the location of the driverless base frame (51).  Be advised that in accordance with the disclosure of D'Andrea et al., said fiducial marks (50a) will be disposed opposite the newly provided docking points (360) of the modified arrangement.  Thus, in making this modification, the at least one processing machine (11) (via the machine magazine (15) thereof) and central tool magazine (61) will be provided with a respective docking point (360).
Lastly, with respect to the modified arrangement of Shirone, the means for detecting an actual position of the driverless base frame (51), wherein said means comprises sensors in the form of the position sensor(s) (140), is capable of detecting the fiducial mark (50a) arranged opposite to, for example, the docking point (360) of the modified central tool magazine (61), after the driverless base frame (51) has docked with said docking point (360).  That is to say that after the driverless base frame (51) has docked with said docking point (360), actuation of said position sensor(s) (140), which are positioned over or approximately over the fiducial mark (50a) disposed opposite the docking point (360) of the modified central tool magazine (61), will result in detection of the actual position of the driverless base frame (51) with respect to said modified central tool magazine (61).

Claim 20:  Shirone’s modified driverless base frame (51) comprises the docking head (110) of D'Andrea et al.  Said docking head (110) is an electromechanical interface by means of which the modified driverless base frame (51) is dockable at the docking points (360).  The docking head (110) constitutes an electromechanical interface, since it (110) is a mechanical holder that holds therein the electronic holder sensor(s) (150) (noting that the holder sensor(s) (150) are disclosed as including a camera and suitable image and/or video processing components [paragraph 7, lines 61-63 of D'Andrea et al.]) and that interfaces with the docking points (360) (please see at least Figure 4A of D'Andrea et al. in which the docking head (110) interfaces with the docking point (360) of the magazine (30) shown therein).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Schutz et al. (WIPO Pub. No. WO 2019/091674 A1).
Note that Schutz et al. was previously cited on the PTO-892 mailed on 7/5/2022.
Claim 8:  Shirone does not provide disclosure upon the robot (55) that is arranged on the driverless base frame (51) being “electrically driven, wherein the robot is supplied by accumulator arranged on the driverless base frame and/or is supplied with electrical power at a docking point.”
	Figure 1 of Schutz et al. though, shows therein a driverless base frame (1) comprising a platform (2) with wheels (3), a battery unit/accumulator (4) that is arranged on the driverless base frame (1), and a robot arm (11) that is also arranged on the driverless base frame (1).  With regards to the battery unit/accumulator (4), it comprises a first charging interface (5).  Figure 1 also shows therein a stationary charging station (12) having a docking point (13).  Please be advised that Schutz et al. advises that the robot arm (11) is electrically supplied by the battery unit/accumulator (4) [EPO Machine Translation, paragraph 0028].  Based on the foregoing, the robot arm (11) that is arranged on the driverless base frame (1) is electrically driven, and the robot arm (11) is supplied by the battery unit/accumulator (4), which again is also arranged on the driverless base frame (1).  As to the battery unit/accumulator (4), it is chargeable at the docking point (13).  This occurs when the battery unit’s/accumulator’s (4) first charging interface (5) is plugged into the docking point (13) by the robot arm (11) [EPO Machine Translation, paragraphs 0029-0030].   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Shirone with the stationary charging station (12) having the docking point (13) of Schutz et al. and to have provided the driverless base frame (51) of Shirone with the battery unit/accumulator (4) of Schutz et al., so as to enable the driverless base frame (51) of Shirone to be dockable at the docking point (13) such that the newly-provided battery unit/accumulator (4) thereof can receive power at the docking point (13) thereby enabling the driverless base frame’s (51) robot (55) to be able to be charged such that it can be used for extending periods of time, e.g. the robot (55) could be used indefinitely as long as it (55) is charged.

Claims 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Richter et al. (U.S. PG Pub. No. 2016/0059411 A1).
Please note that Richter et al. was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 9:  Shirone doesn’t disclose the robot (55), which has a gripper (57) attached thereto,
 as being “at least a 4-axis robot.”  Examiner reiterates that the robot (55) is arranged on the driverless base frame (51) of Shirone (see Figure 1 of Shirone).
	Figure 1 of Richter et al. though, shows a driverless base frame (2) on which an industrial robot (1) is arranged.  Per Richter et al., the industrial robot (1) has six axes of rotation and thus six axes of freedom [paragraph 0038].  Richter et al. further advises that articles can be manipulated and moved in all six degrees of freedom by the industrial robot (1) [paragraph 0042].  Please note that the robot (1) is shown as having a gripper (22) attached at a distal end thereof.  Based on the foregoing, Richter et al. provides disclosure upon a six-axis robot (10) for manipulating and moving articles.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 6-axis robot (1) of Richter et al. for the robot (55) of Shirone, as this is a substitution of one known robot having a gripper for manipulating and moving articles for another, in order to obtain the predictable result of the 6-axis robot (1) being mounted to the driverless base frame (51) of Shirone and providing for manipulation and moving of processing tools (63+73) when transferring the processing tools (63+73) between the machine magazine (15) and the central tool magazine (61).

Claim 12:  Shirone provides disclosure upon a central control device (control system), which provides conveyance commands to the driverless base frame (51) and to the robot (55) thereof, noting that the driverless base frame (51) and the robot (55) are commanded to grip and remove processing tools (63+73) from the machine magazine (15), for example [EPO Machine Translation, paragraphs 0027-0028].  Disclosure; however, isn’t provided by Shirone on the driverless base frame (51) and robot (55) being “wirelessly controllable via the control system.”  
	Richter et al. though, shows a driverless base frame (2) on which a robot (1) is provided.  As can be seen in Figure 1 of Richter et al., a control unit (23) is provided on the driverless base frame (1).  Per Richter et al., the control unit (23) controls both the robot (1) and the driving of driverless base frame (2) [paragraphs 0040-0041].  The control unit (23) is disclosed as having a transmission/reception unit by which the control unit (23) and thus the total apparatus can be controlled wirelessly by an external device [paragraph 0043].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (51) and robot (55) of Shirone with Richter et al.’s control unit (23), which has the transmission/ reception unit, so as to enable the driverless base frame (51) and robot (55) to be controlled wirelessly by the control system of Shirone.  In doing so, neither the driverless base frame (51) nor the robot (55) will be encumbered with control wires from the control system when traversing the space between the central tool magazine (61) and the machine magazine (15). 

Claim 19:  As can be seen above in the rejection of claim 9 upon which claim 19 directly depends, the robot (1) of Richter et al., which is attached to the modified driverless base frame (51) of Shirone, is disclosed by Richter et al. as having six axes of rotation and thus six axes of freedom [paragraph 0038].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Bastian (U.S. PG Pub. No. 2017/0066592 A1).  
Please note that Bastian was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 10:  The robot (55) of Shirone is shown in Figure 1 as having a gripper (57).  Shirone though, doesn’t disclose the gripper (57) being “a pneumatically-driven” or the driverless base frame (51) being “provided with a compressed air reservoir for actuating the gripper.”  
	Figure 13 of Bastian though, shows therein an automated guided vehicle (AGV) comprising a driverless base frame (1206) on which a robot (1216) is provided.  The robot (1216) is shown as having an end effector (1220), which can include one or more grippers [paragraph 0095].  As can be seen in Figure 20, Bastian’s driverless base frame (1206) is provided with a pneumatic tank (2008), which is a compressed air reservoir.  Per Bastian, the pneumatic tank (2008) can provide pneumatic power to various components of the AGV, such as the robot (1216) [paragraph 0076].  Since the robot (1216) is pneumatically driven, and because the end effector/one or more grippers (1220) is an element of the robot (1216), it follows that the end effector/one or more grippers (1220) is pneumatically driven.  As such, Bastian’s driverless base frame (1206) is provided with a pneumatic tank (2008)/compressed air reservoir for actuating the robot (1216) and the end effector/one or more grippers (1220) thereof. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (51) of Shirone with the pneumatic tank/compressed air reservoir (2008) of Bastian, so as to provide the advantage of the driverless base frame (51) having an on-board (pneumatic) means for driving the associated robot (55) and the elements thereof, e.g. the gripper (57).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Kasahara (U.S. PG Pub. No. 2018/0250784 A1).  
Please note that Kasahara was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 11:  As can be seen in at least Figures 1 and 2 of Shirone, the machine magazine (15) of the at least one processing machine (11) isn’t “provided with a sealable loading opening via which the robot may supply and/or remove processing tools to/from the processing machine.”  
	Figure 1 of Kasahara; however, shows a processing machine (1) that comprises a machine magazine (41).  As can be seen in Figure 1, the processing machine (1) is surrounded by a splash guard (54).  Regarding the machine magazine (41), it is provided with a sealable loading opening (55a) having a door (56).  When the door (56) is open, for example, the sealing loading opening (55a) can be accessed such that processing tools (5) may be supplied to and/or removed from the machine magazine (41).  When the door (56) is closed, the machine magazine (41) is inaccessible through said opening (55a).  That is to say that the opening (55a) is sealed.  With this splash guard (54), it is noted that the chips and swarf that are generated during machining are largely contained such that they won’t inadvertently fly onto and stick to the processing tools (5) stored in the machine magazine (41).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one processing machine (11) of Shirone with the splash guard (54) of Kasahara, so as to provide the advantage of maintaining a clean work environment, as the chips and swarf that are generated during machining by the spindle head (19) and spindle (21) of the at least one processing machine (11) won’t inadvertently fly onto and stick to the processing tools (63+73) that are accommodated by the machine magazine (15).  
In providing the arrangement of Shirone with the splash guard (54) of Kasahara, the splash guard (54) will be oriented such that the machine magazine (15) will be accessible through the sealing loading opening (55a).  Noting this, when the door (56) associated with the sealing loading opening (55a) is open, the robot (55) of Shirone will be able to supply and remove processing tools (63+73) to/from the machine magazine (15), and thus to/from the at least one processing machine (11), since the machine magazine (11) is assigned thereto.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2), and further in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1).
Claim 21:  Shirone does not provide disclosure upon the driverless base frame (51) being “driven by an electric drive and is provided with at least one accumulator for power supply for the electric drive and/or the robot; and the accumulator is chargeable at the docking point.” 
Figures 1 and 2 of Mannefred though, show a driverless base frame (14) comprising two front wheels (18) and two rear wheels (20).  Figure 3 shows the driverless base frame (14) as further comprising two electric propulsion motors (24), each of which is an electric drive.  Per Mannefred, each of the rear wheels (20) is connected to a respective one of the electric propulsion motors (24).  This allows for driving the rear wheels (20) [paragraph 0032] and the driverless base frame (14) as a whole.  Thus, the driverless base frame (14) of Mannefred is “driven by an electric drive.”  Figure 3 further shows the driverless base frame (14) as further having an accumulator (40) in the form of a rechargeable battery.  It is advised that the electric propulsion motors/electric drives (24) are powered by the accumulator (40) [paragraph 0036].  Also, as was just noted by Examiner, the accumulator (40) is rechargeable.  Please be advised that the accumulator (40) is rechargeable at a docking point (16), which can be seen in Figure 1 of Mannefred, noting that the driverless base frame (14) can dock with the docking point (16) when the charge of the accumulator (40)  is running low [paragraph 0036].  As such, the driverless base frame (14) of Mannefred is “provided with at least one accumulator for power supply for the electric drive,” wherein “the accumulator is chargeable at the docking point.”  Please further be advised that the docking point (16) has an electronics unit (48) which in turn is provided with a docking interface (50).  As to the docking interface (50), it has a charger (51) with a pair of charging connectors (52a, 52b) for charging the accumulator (40) of the driverless base frame (14) [paragraph 0038].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (51) of Shirone with the accumulator (40) and the electric propulsion motors/electric drives (24) of Mannefred and to have provided each docking point (360) of the modified arrangement of Shirone with a respective electronics unit (48) and docking interface (50) of Mannefred, so as to enable the driverless base frame (51) of Shirone to be dockable such that the newly-added accumulator (40) thereof can receive power at the docking points (360) of the modified arrangement (including the docking points (360) of the at least one processing machine (11) and central tool magazine (61), for example), thereby enabling the driverless base frame (51) to be driven and recharged as required for further driving.  
In making the above modification, each rear wheel of the driverless base frame (51) is provided with a respective electric propulsion motor/electric drive (24) of Mannefred in accordance with the disclosure of Mannefred.  As such, the modified driverless base frame (51) of Shirone will be driven by the electric propulsion motors/electric drives (24).  Also, in making the above modification, the modified driverless base frame (51) of Shirone is provided with the accumulator (40) of Mannefred for power supply for the electric propulsion motors/electric drives (24), noting that the accumulator (40) is chargeable at the electronics unit (48) and docking interface (50) of each modified docking point (360).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2), and further in view of Schutz et al. (WIPO Pub. No. WO 2019/091674 A1).
Claim 22:  Shirone does not provide disclosure upon the robot (55) that is arranged on the driverless base frame (51) “is electrically driven, wherein the robot is supplied by accumulator arranged on the driverless base frame; and the accumulator is chargeable at the docking point.”
	Figure 1 of Schutz et al. though, shows therein a driverless base frame (1) comprising a platform (2) with wheels (3), a battery unit/accumulator (4) that is arranged on the driverless base frame (1), and a robot arm (11) that is also arranged on the driverless base frame (1).  With regards to the accumulator (4), it comprises a first charging interface (5).  Figure 1 also shows therein a docking station (12) having a charging interface (13).  Please be advised that Schutz et al. advises that the robot arm (11) is electrically supplied by the battery unit/accumulator (4) [EPO Machine Translation, paragraph 0028].  Based on the foregoing, the robot arm (11) that is arranged on the driverless base frame (1) is electrically driven, and the robot arm (11) is supplied by the accumulator (4), which again is also arranged on the driverless base frame (1).  As to the accumulator (4), it is chargeable at the docking point (12), specifically via the charging interface (13) thereof.  This occurs when the accumulator’s (4) first charging interface (5) is plugged into said interface (13) by the robot arm (11) [EPO Machine Translation, paragraphs 0029-0030].   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (51) of Shirone with the accumulator (4) of Schutz et al. and to have provided each docking point (360) of the modified arrangement of Shirone with a respective charging interface (13) of Schutz et al., so as to enable the driverless base frame (51) of Shirone to be dockable such that the newly-added accumulator (4) thereof can receive power at the docking points (360) of the modified arrangement (including the docking points (360) of the at least one processing machine (11) and central tool magazine (61), for example), thereby enabling the driverless base frame’s (51) robot (55) to be able to be charged such that it can be used for extending periods of time, e.g. the robot (55) could be used indefinitely as long as it (55) is charged.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shirone (WIPO Pub. No. WO/2019053900 A1) in view of Chen et al. (China Pub. No. CN 109333130 A), and further in view of Winzinger (U.S. PG Publication No. 2018/0326623 A1).  
Claim 25:  Shirone does not provide disclosure upon “at least one of the at least one processing machine [11] and the central tool magazine [62] includes a docking point; and the AGV includes an electromechanical interface for engaging said docking point, wherein the docking point and the electromechanical interface are configured to supply power to the AGV.”  
	Figure 1 of Winzinger; however, shows a processing device/machine (1), which has a docking point (30).  The docking point (30) in turn comprises a centering pin (32) and an electrical connecting element (34).  Figure 1 further shows an exchange vehicle (10) having wheels (40) so that it can be moved by means of a drive of its own [paragraph 0057].  The vehicle (10) is further shown as having an electromechanical interface (20) comprising a corresponding centering opening (22) and electrical connecting element (24).  Note that when the exchange vehicle (10) docks with the docking point (30) such that the electrical connecting elements (24, 34) interface with one another, the exchange vehicle (1) is connected with the power supply system of the processing device/machine (1) [paragraph 0056].  Thus, when docked, the docking point (30) and electromechanical interface (20) supply electrical power to the exchange vehicle (10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one processing machine (11) of Shirone with the docking point (30) of Winzinger and to have provided the driverless automated guided vehicle (51) of Shirone with the electromechanical interface (20) of Winzinger, so as to enable the driverless automated guided vehicle (51) of Shirone to be docked at the at least one processing machine (11) such that the driverless automated guided vehicle (51) can receive, when docked, a supply of electrical power, wherein the electrical power can be used for powering elements of the driverless automated guided vehicle (51), for example.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 7 and Noda et al./D’Andrea, Applicant argues the following:
Amended claim 1 now requires an AGV, which is not disclosed in Noda. Amended claim 1 also requires that the robot directly remove and transfer the process tools, and that the temporary magazine is separate from the robot. The robot (30) of Noda cannot satisfy this language, so it is believed that claim 1 is patentable over Noda. Similar amendments have been made to claim 7, which was rejected based on the combination of Noda with D’ Andrea, which was cited for its disclosure of a “means for detecting”. D’Andrea does not overcome the deficiencies of Noda, so claim 7 is patentable over the combination. In view of the allowability of independent claim 1, Applicant requests reinstatement of previously-withdrawn dependent claims 13-15.

	Applicant’s arguments concerning the combination of Noda et al./D’Andrea is moot, noting that claim 7 is now rejected utilizing the combination of Shirone/D'Andrea et al.  Please be advised that with respect to D'Andrea et al., Applicant has only argued that “D’Andrea does not overcome the deficiencies of Noda.”  As such, there are no specific arguments concerning D’Andrea for Examiner to address.  
With respect to new claim 23 and Noda et al./Chen et al., Applicant argues the following:
Applicant has presented a new independent claim 23 that incorporates the limitations of claim 1 and claim 3 regarding the structure of the temporary magazine. Claim 3 had been rejected as obvious in view of the combination of Noda and Chen (CN 10933130). New claim 23 incorporates the limitations added by amendment to claim 1 that overcame the anticipation rejection based on Noda. So new claim 23 is patentable over the Noda/Chen combination for the same reasons. 

Moreover, the obviousness rejection of original claim 3 is in error. It was acknowledged that Noda does not disclose a temporary magazine with multiple levels and positioning aids at each level. Chen discloses a structure with a plurality of claws (6) at multiple levels that grasp and hold tools. As best understood, an axis control unit (3) positions the claws (6) to engage or release processing tools. The rejection is premised on the assertion that the temporary magazine of Chen is a mere substitution of one known temporary magazine for another in order to obtain a predictable result. The transfer magazine of Noda is a rotating disc (27) with a plurality of tool holding stations (27a-27n) for vertically holding the tools. Noda, Col. 5, Ins. 8-15. This arrangement is necessary in order for the tool transfer device (30) to remove a tool from or place a tool on the rotating disc (27). Replacing the rotating disc (27) of Noda with the multiple levels of claws (6) of Chen would render the transfer device inoperable. More significantly, the transfer device (30) of Noda would be unnecessary because the claws (6) of Chen appear to remove the tools from or place the tools in the processing machine. In other words, the claws of the temporary magazine of Chen perform the transfer of tools to and from the temporary 8 magazine. The transfer device (30) of Noda was identified as corresponding to the robot recited in claim 1 and new claim 23, which is operable to transfer tool to and from the temporary magazine on the AGV. 

Thus, modifying Noda to incorporate the multi-level claws (6) of Chen would necessarily eliminate the transfer device or robot of Noda, so that the resulting structure fails to include all of the elements required by parent claim 1 and new independent claim 23. Or put another way, there is no rational basis for replacing the rotating disc (27) of Noda with the multi-level claws (6) of Chen in the device of Noda that relies on a robot for tool transfer. It is therefore believed that new claim 23 and its dependent claims 24-25 are patentable over the Noda/Chen combination applied against original claim 3. 

	Applicant’s arguments concerning the combination of Noda et al./Chen et al. is moot, noting that new claim 23 is now rejected utilizing the combination of Shirone/Chen et al.  While Chen et al. is once again being utilized, Examiner notes that Applicant’s arguments concerning Chen et al. are specific to its use in combination with Noda et al.  More specifically, Applicant’s arguments are specific to the temporary magazine structure of Chen being used a replacement for the rotating disc (27) of Noda.  As such, Applicant’s arguments are not applicable to the combination of Shirone/Chen et al., which is now being applied in rejecting claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        




/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722